Title: From Thomas Jefferson to Jonathan Thompson, 30 August 1825
From: Jefferson, Thomas
To: Thompson, Jonathan


Dear Sir
Monticello
Aug. 30. 25
Your favor of the 23. was recieved yesterday. the letter it covered from mr Appleton contained the invoices for the marble recd from him which I now inclose for your inspection and government. you will be pleased to observe that of the 37. cases recieved, 31, to wit those marked T. J. 1. to 31. are on account of the University of Virginia and the 6 others marked T. J./M No 32. to 37. inclusive are for my own private use, and I will request you to have separate accts  stated of their duties & other charges, that mine may in no way be mingled with the accounts of the University, and that the charges of reshipment to Richmond may in like manner be kept distinct. the amount of both shall be immediately  answered by Colo Peyton to whom you are so kind as to say you will reship them. I must request the return of the invoices.Accept the assurance of my great esteem & respect.Th: J.